Case 4:19-cv-00585 Document 62-2 Filed on 10/21/20 in TXSD Page 1 of 15




                                                         EXHIBIT B
     Case
      Case4:19-cv-00585
           4:19-cv-00585 Document
                          Document62-2 Filedon
                                   25 Filed  on05/03/19
                                                10/21/20ininTXSD
                                                             TXSD Page
                                                                   Page12ofof14
                                                                              15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 DANTÉ GORDON, individually and on behalf of all               Civil Action No. 4:19-cv-00585
 others similarly situated,
                                                               JOINT DISCOVERY / CASE
                              Plaintiff,                       MANAGEMENT PLAN UNDER
                                                               RULE 26(f) OF THE FEDERAL
           v.                                                  RULES OF CIVIL PROCEDURE

 SIG SAUER, INC.,                                              Judge: Honorable Lee H. Rosenthal

                              Defendant.




1.        State where and when the meeting of the parties required by Rule 26(f) was held,

          and identify the counsel who attended for each party.

          The Parties met and conferred telephonically pursuant to Rule 26(f) on April 18, 2019.

Plaintiff was represented by Joseph I. Marchese and Neal J. Deckant of Bursor & Fisher, P.A.

Defendant was represented by Amy Crouch of Shook, Hardy & Bacon, LLP and Robert L. Joyce

of Littleton Park Joyce Ughetta & Kelly LLP.

2.        List the cases related to this one that are pending in any state or federal court with
          the case number and court.

          The Parties are unaware of any related Rule 23 class action matters concerning the

alleged “drop fire” issue. The pending matter captioned Hartley v. SIG SAUER, Inc., No. 4:18-

cv-00267-HFS (W.D. Mo.) concerns allegations that the SIG P320 pistol is manufactured

“without the inclusion of an important safety item known as a disconnector safety,” which may

cause the pistol to fire “out-of-battery.” Plaintiffs in Hartley seek damages related to an alleged

potential for their pistols to fire “out-of-battery,” not related to an alleged “drop fire” risk. See

Dkt. 1.
     Case
      Case4:19-cv-00585
           4:19-cv-00585 Document
                          Document62-2 Filedon
                                   25 Filed  on05/03/19
                                                10/21/20ininTXSD
                                                             TXSD Page
                                                                   Page23ofof14
                                                                              15




3.     Briefly describe what this case is about.

       Plaintiff alleges that the SIG SAUER (“SIG”) P320-brand semi-automatic pistol, due to a

defect, can inadvertently discharge a round of ammunition if dropped on the ground (a “drop

fire”). Complaint, ¶ 1 (Dkt. 1). SIG repeatedly misrepresented and warranted that the P320

pistols were “drop safe,” “won’t fire unless you want [them] to,” and are “originally

manufactured free of defects in material, workmanship and mechanical function.” Id.

Accordingly, Plaintiff alleges that SIG’s original design and manufacture of the P320 pistol

rendered the weapon unreasonably dangerous for its intended uses. Id.

       Plaintiff further alleges that SIG has known about the drop fire defect since at least April

20, 2016, when the U.S. Army discovered the defect during its field testing. Id., ¶ 2. In the

Army’s assessment, a heavy and defective trigger and sear caused the drop fire issue. Id. The

Army insisted that SIG fix the deficiency by installing a lighter trigger and modified sear. Id.

SIG promptly implemented this fix for the military versions of the P320. Id. However, SIG

continued to manufacture defective P320 pistols for the civilian market until late 2017. Id.

Currently, there are believed to be approximately 500,000 defective P320 pistols in circulation in

the civilian market. Id.

       Plaintiff alleges that pistols should not discharge upon mere impact with the ground. Id.,

¶ 3. Drop fires are extremely rare and are abnormal in the firearms industry. Id. A 2015 study
from the U.S. Center for Disease Control and Prevention analyzed data from 27 states and found

that in 193 cases in which people were killed “due to unintentional firearm-related injuries,” a

“dropped gun” was to blame in only 12 of those deaths. Id.

4.     Specify the allegation of federal jurisdiction.

       Plaintiff alleges that this Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because there are more than 100 class members and the aggregate amount in controversy

exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least one class member is a

citizen of a state different from Defendant. Compl., ¶ 9.




                                                 1
     Case
      Case4:19-cv-00585
           4:19-cv-00585 Document
                          Document62-2 Filedon
                                   25 Filed  on05/03/19
                                                10/21/20ininTXSD
                                                             TXSD Page
                                                                   Page34ofof14
                                                                              15




       Plaintiff further alleges that venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391 because Plaintiff Gordon is a citizen of Texas and resides in this District, a substantial

part of the events giving rise to Plaintiff’s claims took place within this District, and documents

and witnesses are likely to be located within this District. Id., ¶ 10. Moreover, Defendant

distributed, advertised, and sold the SIG P320 pistol, which is the subject of the present

complaint, in this District. Id.

5.     Identify the parties who disagree and the reasons.

        Defendant SIG Sauer, Inc., denies the allegations in Plaintiff’s Complaint and denies that

this Court has jurisdiction over certain alleged claims. The P320 model pistol is not defective,

either in its pre-upgrade or post-upgrade design. At all times, the P320 pistol met or exceeded

U.S. abusive handling safety standards. However, mechanical safeties are designed to augment,

not replace, safe handling practices. Careless and improper handling of any firearm can result in

an unintentional discharge. For this reason, since the P320 model pistol was first manufactured

and sold, SIG Sauer has warned consumers that careless and improper handling of any firearm,

including dropping a pistol, can result in an unintentional discharge.

       Through additional testing above and beyond U.S. safety standards, SIG Sauer confirmed

that, usually after multiple drops, at certain angles and conditions, a potential discharge of the

P320 may result when dropped. Although it is a rare occurrence, with very specific conditions,
SIG Sauer developed and implemented the P320 Voluntary Upgrade Program in August 2017.

The program included an alternate design that reduced the physical weight of the trigger, sear,

and striker designed to enhance the performance and safety of the P320 pistol. The alternate

design has been used in all newly manufactured P320s since August 2017. The upgrade program

is available, at no cost, to all P320 owners who purchased their firearms before the alternate

design was implemented, including Plaintiff. The free upgrade program continues to be

available to Plaintiff and all other P320 purchasers. Plaintiff has not alleged that the upgraded

P320 contains a “drop fire” defect. For all of the above reasons, the P320 pistol is neither




                                                  2
     Case
      Case4:19-cv-00585
           4:19-cv-00585 Document
                          Document62-2 Filedon
                                   25 Filed  on05/03/19
                                                10/21/20ininTXSD
                                                             TXSD Page
                                                                   Page45ofof14
                                                                              15




defective, nor did SIG Sauer fail to warn, nor has Plaintiff suffered any compensable injury

under the terms of the parties’ consumer contract.

       Class certification is inappropriate here for a number of reasons. First, courts in the Fifth

Circuit have routinely found that nationwide breach of warranty, unjust enrichment, and fraud

claims are inappropriate for class treatment due primarily to variations in the 50 states’

laws. Such nationwide class claims are appropriately stricken at the pleading stage. Second,

Plaintiff’s proposed class definitions are improperly overbroad because they include all

purchasers, irrelevant of other factors, such as purchasers who sold or relinquished their P320

without experiencing a “drop fire” or purchasers who bought after the alternate design was

implemented (none of whom have suffered any injury). Additional reasons the case is

inappropriate for class treatment will be presented in SIG Sauer’s class certification opposition.

       Finally, the Court lacks personal jurisdiction over the claims of non-Texas class members

under the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct.

1773 (2017). SIG Sauer does not have contacts with Texas sufficient to subject it to general or

specific jurisdiction for class members’ claims with no connection to Texas. Courts have

recognized that under the rationale of Bristol-Myers, Rule 23 cannot create jurisdiction where it

does not otherwise exist. See, e.g., In re Dental Supplies Antitrust Litig., 2017 WL 4217115

(E.D.N.Y. Sept. 20, 2017). All of Plaintiff’s nationwide claims should accordingly be dismissed.
6.     List anticipated additional parties that should be included, when they can be added,

       and by whom they are wanted.

       The Parties are unaware of any additional entities that should be included at this time.

7.     List anticipated interventions.

       The Parties are not anticipating any interventions at this time.

8.     Describe class-action or collective-action issues.

Plaintiff’s Position

       This case is a Rule 23 consumer class action. As such, Plaintiff must move for class
certification “[a]t an early practicable time.” Fed. R. Civ. P. 23(c)(1)(A). The U.S. Supreme


                                                 3
     Case
      Case4:19-cv-00585
           4:19-cv-00585 Document
                          Document62-2 Filedon
                                   25 Filed  on05/03/19
                                                10/21/20ininTXSD
                                                             TXSD Page
                                                                   Page56ofof14
                                                                              15




Court has also recognized that adjudication of motions for class certification will frequently

require a “rigorous analysis [that] will entail some overlap with the merits of the plaintiff’s

underlying claim.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). As such, Plaintiff

would like the benefit of completing fact discovery – and expert discovery for class certification

purposes – prior to moving for class certification. However, for the sake of judicial efficiency

and preventing delay and unnecessary litigation costs, Plaintiff opposes any request to bifurcate

discovery into a class certification phase and a post-certification phase, as proposed by

Defendant below. See Fed. R. Civ. P. 1 (“[The Federal Rules of Civil Procedure] should be

construed, administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.”).

Defendant’s Position

       Defendant recognizes that, per applicable caselaw, merits discovery will be taken during

the class certification phase of the case to the extent that such merits discovery demonstrates

whether class certification is appropriate under Federal Rule of Civil Procedure 23. However, to

the extent discovery is requested on a topic that has no bearing on the class certification-merits

inquiry (e.g., company financial information or other information relevant solely to potential

punitive damages), that discovery shall be deferred. Once the Court has rendered its decision on

the propriety of class certification, remaining discovery will proceed.
9.     State whether each party represents that it has made the initial disclosures required

       by Rule 26(a). If not, describe the arrangements that have been made to complete

       the disclosures.

       Plaintiff served his Mandatory Initial Discovery Pilot Responses on April 9, 2019.

Defendant served its Mandatory Initial Discovery Pilot Responses on April 16, 2019. The

Parties discussed these Responses during their meet and confer pursuant to Rule 26(f) on April

18, 2019.




                                                  4
      Case
       Case4:19-cv-00585
            4:19-cv-00585 Document
                           Document62-2 Filedon
                                    25 Filed  on05/03/19
                                                 10/21/20ininTXSD
                                                              TXSD Page
                                                                    Page67ofof14
                                                                               15




10.     Describe the proposed agreed discovery plan, including:

        a.      Responses to all the matters raised in Rule 26(f), including any agreements

                reached concerning electronic discovery and any disputed issues relating to

                electronic discovery.

        The Parties agreed to negotiate a protocol for the production of electronically stored

information (“ESI”). Counsel for Plaintiff will prepare the draft. Likewise, the Parties also

agreed to negotiate a protective order, which counsel for Defendant drafted and the Parties filed.

The Court entered the agreed Protective Order on May 1.

        b.      When and to whom the plaintiff anticipates it may send interrogatories.

        Plaintiff anticipates that he will serve his first set of interrogatories on Defendant

following the Court’s Initial Conference.

        c.      When and to whom the defendant anticipates it may send interrogatories.

        Defendant anticipates that it will serve its first set of interrogatories on Plaintiff following

the Court’s Initial Conference.

        d.      Of whom and by when the plaintiff anticipates taking oral depositions.

        While Defendant identified several individuals in its Mandatory Initial Discovery Pilot

Responses, Plaintiff would like the benefit of obtaining document production from Defendant,

and reviewing the documents produced, prior to creating a schedule for taking depositions.
        e.      Of whom and by when the defendant anticipates taking oral depositions.

        Defendant anticipates that it will depose the Plaintiff after the Court issues a ruling on

Defendant’s motion to dismiss and after Plaintiff produces documents to Defendant.

        f.      When the plaintiff (or the party with the burden of proof on an issue) will be

                able to designate experts and provide the reports required by Rule

                26(a)(2)(B), and when the opposing party will be able to designate responsive

                experts and provide their reports.

        See Section 11, below.




                                                   5
      Case
       Case4:19-cv-00585
            4:19-cv-00585 Document
                           Document62-2 Filedon
                                    25 Filed  on05/03/19
                                                 10/21/20ininTXSD
                                                              TXSD Page
                                                                    Page78ofof14
                                                                               15




        g.      List expert depositions the plaintiff (or the party with the burden of proof on

                an issue) anticipates taking and their anticipated completion date. See Rule

                26(a)(2)(B) (expert report).

        Plaintiff will likely take the deposition of any experts identified by Defendant following

their disclosure and the service of their expert reports, as outlined above.

        h.      List expert depositions the opposing party anticipates taking and their

                anticipated completion date. See Rule 26(a)(2)(B) (expert report).

        Defendant will likely take the deposition of any experts identified by Plaintiff following

their disclosure and the service of their expert reports, as outlined above.

        i.      In a case involving parties that are unincorporated entities, such as an LLC

                or LLP, state the citizenship of every member and file an affidavit or

                declaration setting out the citizenship of every member.

        Not applicable.

11.     If the parties are not agreed on a part of the discovery plan, describe the separate

        views and proposals of each party.

Plaintiff’s Position

        Plaintiff proposes that fact discovery shall conclude nine months after the Court issues a

ruling on Defendant’s motion to dismiss. Within thirty days of the conclusion of fact discovery,
the Parties shall simultaneously disclose expert reports for class certification purposes. Thirty

days thereafter (i.e., sixty days after the conclusion of fact discovery), the Parties shall serve

rebuttal expert reports for class certification purposes. Another thirty days thereafter (i.e., ninety

days after the conclusion of fact discovery), Plaintiff shall move for class certification.

Defendant shall have thirty days to oppose Plaintiff’s motion. Plaintiff shall have twenty-one

days to file his reply in further support.




                                                   6
    Case
     Case4:19-cv-00585
          4:19-cv-00585 Document
                         Document62-2 Filedon
                                  25 Filed  on05/03/19
                                               10/21/20ininTXSD
                                                            TXSD Page
                                                                  Page89ofof14
                                                                             15




       Sixty days after the Court issues a ruling on Plaintiff’s motion for class certification, the

Parties should simultaneously exchange expert reports for merits purposes.1 Thirty days

thereafter, following any necessary depositions, the Parties shall simultaneously exchange

rebuttal expert reports for merits purposes.

       As discussed below, Plaintiff proposes the simultaneous exchange of expert reports,

while Defendant proposes a staggered exchange. Plaintiff believes that a simultaneous exchange

of expert reports is in the interest of judicial efficiency and fairness. See Fed. R. Civ. P. 1.

Defendant’s Position

       Defendant agrees that fact discovery necessary for class certification (and the requisite

merits analysis) shall conclude nine months after the Court issues a ruling on Defendant’s motion

to dismiss. However, Defendant proposes a staggered expert schedule thereafter, consistent with

Rule 26. See Fed. R. Civ. P. 26, Advisory Committee Notes to 1993 Amendments (noting that

“in most cases the party with the burden of proof on an issue should disclose its expert testimony

on that issue before other parties are required to make their disclosures with respect to that

issue.”); see also Manual for Complex Litigation, 4th, at 98 (noting that the party bearing the

burden of proof “should normally be required to disclose its expert testimony on that issue before

the other parties.”). Specifically, within thirty days of the conclusion of class certification

discovery, Plaintiff shall disclose expert reports for class certification purposes. Sixty days
thereafter, Defendant shall disclose expert reports for class certification purposes. Sixty days

thereafter, Plaintiff may file rebuttal expert reports for class certification purposes. Class

certification experts will be made available for deposition within thirty days of the date they are

disclosed unless otherwise agreed upon by the parties.




1
  As Plaintiff’s Position contains no bifurcation between fact discovery for class certification
purposes and post-certification discovery, there is no need for additional fact discovery beyond
the class certification stage under Plaintiff’s proposed schedule. See supra § 8.


                                                   7
      Case
       Case4:19-cv-00585
             4:19-cv-00585 Document
                            Document62-2 Filed on
                                     25 Filed  on 05/03/19
                                                  10/21/20 in
                                                            in TXSD
                                                               TXSD Page
                                                                    Page 910ofof1415




         On the day Plaintiff files his rebuttal expert reports, Plaintiff shall move for class

certification. Defendant shall have forty-five days to oppose Plaintiff’s motion. Plaintiff shall

have twenty-one days to file his reply in further support.

         Defendant proposes that, subsequent to the Court’s ruling on class certification, the

Parties shall convene to discuss all remaining discovery to be conducted and will thereafter

propose to the Court a schedule through trial.

12.      Specify the discovery beyond initial disclosures that has been undertaken to date.

         No discovery beyond the Mandatory Initial Discovery Pilot Responses has occurred. The

Parties have not yet exchanged documents, noticed depositions, served requests for production of

documents, or served interrogatories.

13.      State the date the planned discovery can reasonably be completed.

Plaintiff’s Position

         Pursuant to the schedule set forth above, fact discovery shall conclude nine months

following the Court’s ruling on Defendant’s motion to dismiss. See supra § 8. All remaining

expert discovery for merits purposes should conclude ninety days following the Court’s ruling on

Plaintiff’s motion for class certification. See supra § 11.

Defendant’s Position

         Defendant proposes that class certification-merits discovery shall conclude nine months
following the Court’s ruling on Defendant’s motion to dismiss. See supra § 8. Defendant

proposes that any remaining discovery be scheduled following a ruling on class certification.

See supra § 11.

14.      Describe the possibilities for a prompt settlement or resolution of the case that were

         discussed in your Rule 26(f) meeting.

         During the Rule 26(f) meeting, Plaintiff indicated a willingness to discuss resolution at

any time. That said, so that Plaintiff can have a fruitful discussion, a condition precedent is for

Defendant to provide the following information: (i) the number of SIG P320 pistols in the
civilian marketplace (i.e., non-military, but including law enforcement) that are subject to the


                                                    8
      Case
       Case4:19-cv-00585
            4:19-cv-00585 Document
                           Document62-2 Filedon
                                    25 Filed  on05/03/19
                                                 10/21/20ininTXSD
                                                              TXSD Page
                                                                    Page10
                                                                         11ofof14
                                                                                15




alleged “drop fire” defect and have not been subject to SIG’s “voluntary upgrade” program, and

(ii) the average purchase price at retail for the SIG P320 pistol. Plaintiff proposed that any such

information may be designated confidential under Federal Rule of Evidence 408.

         Defendant requested an explanation of the remedy sought and rationale of the action in

light of the free Upgrade program that has been and remains available to Plaintiff and all other

P320 owners whose firearms contain the original design. Defendant nonetheless stated that it

would take Plaintiff’s request under advisement. Defendant also noted that any production of

confidential material would need to wait until after the entry of a protective order.

15.      From the attorneys’ discussion with the client, state the alternative dispute

         resolution techniques that are reasonably suitable, and state when such a technique

         may be effectively used in this case.

         At the appropriate time, Plaintiff believes that a non-binding mediation would be the

most appropriate alternative dispute resolution technique. Plaintiff would oppose a request for a

binding arbitration.

         Defendant likewise opposes a binding arbitration. Defendant would be agreeable to a

non-binding mediation in the event that Plaintiff produces evidence of an alleged “drop fire

defect” that is not already remedied by the free Upgrade program already in place and available

to the Plaintiff.
16.      Magistrate judges may now hear jury and nonjury trials. Indicate the parties’ joint

         position on a trial before a magistrate judge.

         The Parties do not wish to convene the trial before a magistrate judge.

17.      State whether a jury demand has been made and if it was made on time.

         In the initial Complaint, Plaintiff demands a trial by jury “on all causes of action and

issues so triable.” Dkt. 1.

18.      Specify the number of hours it will likely take to present the evidence in this case.

         The Parties estimate that it will take roughly 2-3 weeks to present evidence at trial. This
figure will likely be adjusted during the course of discovery.


                                                   9
      Case
       Case4:19-cv-00585
            4:19-cv-00585 Document
                           Document62-2 Filedon
                                    25 Filed  on05/03/19
                                                 10/21/20ininTXSD
                                                              TXSD Page
                                                                    Page11
                                                                         12ofof14
                                                                                15




19.      List pending motions that could be ruled on at the initial pretrial and scheduling

         conference.

         Defendant filed a motion to dismiss on April 16, 2019, which will be fully briefed on

June 6, 2019.

20.      List other pending motions.

         There are no other pending motions.

21.      List issues or matters, including discovery, that should be addressed at the

         conference.

         As set forth above, the Parties ask the Court to set their proposed schedule for the

conclusion of fact discovery, the service of expert reports for class certification purposes, and

deadlines for class certification briefing. See supra §§ 8, 11, 13. The Court should also set a

deadline for remaining discovery, including remaining expert reports, following a decision on

class certification. See id.

22.      Certify that all parties have filed the Disclosure of Interested Persons as directed in

         the Order for Conference and Disclosure of Interested Persons, listing the date of

         filing for original and any amendments.

         The Parties will file their Disclosures of Interested Persons concurrently herewith on May

3, 2019.
23.      List the names, bar numbers, addresses, telephone numbers, and e-mails of all

         counsel and unrepresented parties.


For Plaintiff:

Brandon T. Allen (TX Bar No. 24009353)
Michael K. Oldham (TX Bar No. 00798405)
REYNOLDS FRIZZELL LLP
1100 Louisiana, Ste 3500
Houston, TX 77002
Tel: 713-485-7200
Email: ballen@reynoldsfrizzell.com
       oldham@reynoldsfrizzell.com


                                                  10
   Case
    Case4:19-cv-00585
         4:19-cv-00585 Document
                        Document62-2 Filedon
                                 25 Filed  on05/03/19
                                              10/21/20ininTXSD
                                                           TXSD Page
                                                                 Page12
                                                                      13ofof14
                                                                             15



Joseph I. Marchese (pro hac vice, NY Bar No. 4238317)
BURSOR & FISHER, P.A.
888 Seventh Avenue
New York, NY 10019
Tel: 646-837-7150
Email: jmarchese@bursor.com

Neal J. Deckant (pro hac vice, CA Bar No. 322946)
BURSOR & FISHER, P.A.
1990 North California Blvd., Suite 940
Walnut, CA 94596
Tel: 925-300-4455
Email: ndeckant@bursor.com

For Defendant:

Ryan S. Killian (SDTX ID No. 3265256; TX Bar No. 24105667)
SHOOK, HARDY & BACON, LLP
600 Travis St., Ste 3400
Houston, TX 77002
Tel: 713-227-8008
Email: rkillian@shb.com

Amy Crouch (pro hac vice, MO Bar No. 48654)
David Brent Dwerlkotte (pro hac vice, MO Bar No. 62864)
SHOOK, HARDY & BACON LLP
2555 Grand Boulevard
Kansas City, MO 64108
Tel: 816-474-6550
Email: amcrouch@shb.com
       dbdwerlkotte@shb.com

Robert L. Joyce (pro hac vice, NY Bar No. NY 2056083)
LITTLETON PARK JOYCE UGHETTA & KELLY LLP
1 Manhattanville Road, Suite 302
Purchase, NY 10577
Tel: 914-417-3419
Email: robert.joyce@littletonpark.com




                                            11
   Case
    Case4:19-cv-00585
         4:19-cv-00585 Document
                        Document62-2 Filedon
                                 25 Filed  on05/03/19
                                              10/21/20ininTXSD
                                                           TXSD Page
                                                                 Page13
                                                                      14ofof14
                                                                             15




 Dated: May 3, 2019                        Respectfully submitted,

                                           BURSOR & FISHER, P.A.

                                           By:     /s/ Joseph I. Marchese
                                                       Joseph I. Marchese

                                           Joseph I. Marchese (pro hac vice)
                                           Attorney-in-Charge
                                           NY State Bar No. 4238317
                                           888 Seventh Avenue
                                           New York, NY 10019
                                           Telephone: (646) 837-7150
                                           Facsimile: (212) 989-9163
                                           E-Mail: jmarchese@bursor.com
                                           ATTORNEY-IN-CHARGE FOR
                                           PLAINTIFF DANTE GORDON,
                                           INDIVIDUALLY AND ON BEHALF OF
                                           ALL OTHERS SIMILARLY SITUATED


Of Counsel:

Neal J. Deckant (pro hac vice)
CA State Bar No. 322946
NY State Bar No. 5026208
Bursor & Fisher, P.A.
1990 North California Blvd., Suite 940
Walnut Creek, CA 94596
Telephone: (925) 300-4455
Facsimile: (925) 407-2700
ndeckant@bursor.com

Michael K. Oldham
State Bar No. 00798405
S.D. Tex. Bar No. 21486
oldham@reynoldsfrizzell.com
Brandon T. Allen
State Bar No. 24009353
S.D. Tex. Bar No. 25494
allen@reynoldsfrizzell.com
Reynolds Frizzell LLP
1100 Louisiana, Suite 3500
Houston, Texas 77002
Telephone: (713) 485-7200
Facsimile: (713) 485-7250




                                         12
 Case
  Case4:19-cv-00585
       4:19-cv-00585 Document
                      Document62-2 Filedon
                               25 Filed  on05/03/19
                                            10/21/20ininTXSD
                                                         TXSD Page
                                                               Page14
                                                                    15ofof14
                                                                           15




Dated: May 3, 2019                      Respectfully submitted,

                                        SHOOK, HARDY & BACON, LLP

                                        By:     /s/ Amy Crouch
                                                    Amy Crouch

                                        Amy Crouch
                                        2555 Grand Boulevard
                                        Kansas City, MO 64108
                                        Telephone: (816) 474-6550
                                        E-Mail: amcrouch@shb.com

                                        ATTORNEY FOR DEFENDANT SIG
                                        SAUER, INC.




                                     13
